UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 16-7199


KENNETH DARNIEL SWEETING,

                Plaintiff - Appellant,

          v.

DOCTOR ULEP, Head Nurse; REGISTERED NURSE WOODRUFF; LP NURSE
BALDWIN; NURSE O’NEIL; NURSE BUTTS, (male); NURSE TWEET,

                Defendants – Appellees,

          and

T. LYONS, Mental Health Psychologist,

                Defendant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Arenda L. Wright Allen, District
Judge. (2:14-cv-00157-AWA-RJK)


Submitted:   December 15, 2016             Decided:   December 20, 2016


Before SHEDD, DUNCAN, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Kenneth Darniel Sweeting, Appellant Pro Se.      Elizabeth Martin
Muldowney, RAWLS, MCNELIS & MITCHELL, PC, Richmond, Virginia, for
Appellees.
Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

     Kenneth Darniel Sweeting appeals the district court’s order

dismissing his 42 U.S.C. § 1983 (2012) complaint for failure to

exhaust administrative remedies and the court’s order denying

reconsideration.        We    have   reviewed      the    record    and    find   no

reversible error.       Accordingly, we affirm for the reasons stated

by the district court.        Sweeting v. Ulep, No. 2:14-cv-00157-AWA-

RJK (E.D. Va. June 29, 2016 & Aug. 15, 2016).               We deny Sweeting’s

motions to compel and dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before   this   court   and    argument    would    not    aid     the   decisional

process.



                                                                           AFFIRMED




                                       3